Citation Nr: 9935687	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-05 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right incus fracture with total right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from April 1952 to February 
1956.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for total right hearing loss and 
tinnitus and assigned a 10 percent evaluation.  The Board 
notes that in a Hearing Officer's decision dated in May 1998, 
a separate evaluation for tinnitus was awarded and an 
evaluation of 10 percent was assigned due to surgical trauma.  
See 38 U.S.C.A. § 1151 (West 1991).  Pursuant to the 
regulatory provisions found in the VA Schedule of Ratings, 
10 percent is the maximum evaluation available for tinnitus.  
Thus, that issue having been resolved, is no longer before 
the Board.  38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  

This veteran receives Social Security benefits as indicated 
in the hearing transcript from his October 1998 personal 
hearing.

It appears from several communications associated with the 
claims folder, and in one letter dated as recently as August 
1998, the veteran referred to the Veterans of Foreign Wars as 
his representative.  According to VA Form 21-22, the 
appointed representative in this case is Disabled American 
Veterans.   


FINDING OF FACT

Clinical findings establish that the veteran has level X 
hearing in the right ear; the left ear hearing is considered 
normal.
CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for total right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R., Part 4, 
§§ 4.1, 4.7, 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The determinative issue in this case is whether the veteran 
is entitled to an increased evaluation for his right ear 
total hearing loss.  The veteran contends that his total 
right ear hearing loss merits an evaluation greater than the 
current 10 percent.  This veteran has submitted a well 
grounded claim based on his assertions that symptomatology 
associated with his right ear hearing loss has increased over 
time and his hearing loss disability causes him a great deal 
of discomfort.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Inasmuch as the veteran expressed his disagreement with the 
rating decision in September 1996, such rating action having 
constituted the original grant of service connection, the 
record in its entirety will be reviewed prior to making a 
final determination regarding the merits of the veteran's 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A review of the record reveals that service connection for 
right incus fracture with total right ear hearing loss was 
granted in a rating decision dated in September 1996 and 
assigned a 10 percent evaluation effective from April 23, 
1995.  Service connection was awarded pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on disability incurred 
during a stapedectomy performed in a VA hospital in October 
1974.  During that surgical procedure, the long process of 
the right incus was fractured and the veteran developed total 
right hearing loss as a result of the procedure.  See 
38 U.S.C.A. § 1151 (West 1991).  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  The degrees of disability 
contemplated in the evaluative rating process are considered 
adequate to compensate for loss of working time due to 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1. 

The assignment of disability ratings in hearing loss cases is 
a mechanical application of the rating criteria.  
Specifically, the United States Court of Veterans Appeals 
(Court) held that the assignment of a disability rating for 
hearing loss is derived by a mechanical application of the 
rating schedule to the numeric designations assigned upon 
completion of audiometry evaluations.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Schedular criteria referable to hearing loss provide that 
hearing loss will be evaluated based on organic impairment of 
hearing acuity as measured by results of controlled speech 
discrimination tests in tandem with average puretone 
threshold levels obtained from audiometry tests.  38 C.F.R. 
§ 4.85, 4.87, Table VI (1999).  To evaluate the degree of 
disability for right ear service-connected defective hearing, 
the revised rating schedule establishes 11 auditory acuity 
levels designated from level I (for essentially normal 
acuity) to level XI (for profound deafness).  38 C.F.R. 
§ 4.85, Codes 6100 to 6110 (1999).  There are various 
combinations where hearing loss warrants a 10 percent 
evaluation, for example, where hearing impairment value 
bilaterally is I (better ear) and X (poorer ear).  38 C.F.R. 
§ 4.85, Part 4, Codes 6100, 6101.  

The report from VA audiometry evaluation (unmasked) conducted 
in November 1974 with respect to the right ear reveals the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
60
N/A
110

Speech audiometry revealed speech discrimination of 
44 percent in the right ear.  The decibel hearing loss on the 
right side was reported at 105.  Such results are indicative 
of level X hearing on the right side.

In a precedent opinion from the office of the VA General 
Counsel states that if a veteran is service-connected for 
hearing loss in one ear and nonservice-connected for the 
other ear, the hearing in the nonservice-connected ear should 
be considered normal for purposes of computing the service-
connected disability rating.  See VAOPGCPREC 32-97, August 
29, 1997; see also 38 U.S.C.A. § 1160 (a) (West 1991).  The 
exception to this is a finding that the veteran is totally 
deaf in both ears.  Id.  There is no such exception in this 
case; thus, the veteran's nonservice-connected left ear is 
normal for the purpose as noted above.

During VA audiological examination performed in February 
1979, the following results were reported: 




HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
80
N/A
N/A

The examiner noted that results from speech audiometry 
clearly indicated that the veteran had no useful hearing in 
the right ear.  No figures related to puretone decibel loss 
were reported at that time.

During the private medical examination conducted in August 
1996, the physician recited the veteran's history of right 
ear hearing loss due to a surgical procedure and noted that 
the veteran's right ear was apparently dead.  The physician 
further stated that the veteran merited an appropriate 
compensation for a right dead ear status post unsuccessful 
stapedectomy.  The results from the August 1996 audiometry 
evaluation were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
110
110
110

The Maryland Speech Recognition Score for the right ear was 
zero percent.  The examiner noted that the veteran could not 
correctly repeat any words at equipment limitations of 105 
decibels when appropriate levels of contralateral masking 
were introduced.  The veteran overall was unable to follow 
conversation at normal levels unaided.  These results 
amounted to level XI hearing on the right side, which merits 
a 10 percent evaluation under Table VII, 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

In cases where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria established for that rating.  38 C.F.R. § 4.7.  
Nonetheless, in this veteran's case, the current 10 percent 
rating is appropriate, given the above-reported results.  
Most significantly, pursuant to the applicable regulations, 
an evaluation of 10 percent most nearly approximates the 
veteran's right ear hearing loss in that the percentage of 
discrimination in the right ear is less than 35 with an 
average puretone decibel loss greater than 97 percent.  Id.  
As noted above, the veteran's results are within this range.  
Thus, the current rating more nearly approximates 
symptomatology referable to the veteran's right ear hearing 
loss.  

In determining the extent of the veteran's right ear 
disability, the Board has considered all potential applicable 
regulations and laws relevant to the veteran's assertions and 
issues raised in the record, and provided the foregoing 
reasons and bases in support of its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Further, VA law provides 
that upon consideration of all material and evidence of 
record, there is an approximate balance of positive and 
negative evidence as to the merits of the determinative 
issue, benefit of the doubt shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  VA law also states that 
upon careful consideration of all ascertainable and collected 
data, if a reasonable doubt arises concerning service origin, 
the degree of disability, or any other relevant matter, such 
doubt will be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (1999).  

However, in this case, the evidence of record preponderates 
against an evaluation in excess of 10 percent, due to the 
results as reported during the pertinent VA and private 
audiological examinations.  Thus, the veteran's claim of 
entitlement to an evaluation greater than 10 percent 
necessarily must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right incus fracture with total hearing loss is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

